NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                              In re the Matter of:

                    ZANE ZIVISKI, Petitioner/Appellant,

                                        v.

                  JILLIAN COLLINS, Respondent/Appellee.

                           No. 1 CA-CV 19-0249 FC
                             FILED 2-25-2020


           Appeal from the Superior Court in Maricopa County
                          No. FC 2017-050910
                The Honorable Adam D. Driggs, Judge

                                  AFFIRMED


                               APPEARANCES

Zane Ziviski, Newhall, CA
Petitioner/Appellant
                           ZIVISKI v. COLLINS
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Jennifer B. Campbell delivered the decision of the Court, in which
Presiding Judge Paul J. McMurdie and Judge Kent E. Cattani joined.


C A M P B E L L, Judge:

¶1           Zane Ziviski (“Father”) appeals from the superior court’s
order denying his motion to modify legal decision-making, custody,
parenting time, and child support. For the following reasons, we affirm.

                             BACKGROUND

¶2            Father and Jillian Collins (“Mother”) have four minor
children (“the children”). The State alleged the children dependent as to
Father and Mother. After the dependency matter, the juvenile court found
placement with Mother was in the children’s best interests. Nonetheless,
the court ordered that: (1) Father and Mother share legal decision-making
authority, and (2) Father have reasonable supervised parenting time. The
juvenile court denied Mother’s request to relocate, ordered her to comply
with the relocation statute, referred the matter to the family court, and
barred her from leaving Arizona until the family court addressed the issue.

¶3           Notwithstanding the juvenile court’s order, Mother left
Arizona with the children without seeking permission from the family
court. Although the juvenile court ordered joint legal decision-making,
Mother unilaterally withdrew the children from school. She did not notify
Father before leaving or provide him with any information regarding the
children’s whereabouts thereafter.

¶4             Through his investigation, Father eventually located Mother
and the children, and moved for a temporary order for modification of legal
decision-making and custody. The family court denied Father’s motion but
appointed: (1) a legal advisor for the children, (2) a best-interests attorney
to investigate the matter, and (3) a behavioral health professional to conduct
a psychological assessment of Father.

¶5           Thereafter, Father petitioned to modify legal decision-
making, custody, parenting time, and child support—requesting sole legal
decision-making authority and physical custody of the children. He also



                                      2
                            ZIVISKI v. COLLINS
                            Decision of the Court

petitioned the family court to find Mother in contempt and moved for an
award of the costs he incurred to enforce the juvenile court’s parenting-time
order. The family court held an evidentiary hearing on Father’s petition for
contempt, found Mother in contempt for violating the juvenile court’s order
not to relocate, and awarded Father the fees he incurred for supervised
parenting time with the children.

¶6              In advance of a hearing on Father’s petition to modify, the
best-interests attorney filed a position statement, including the following
findings and recommendations: (1) Mother does not recognize the
importance of Father’s relationship with the children and is unwilling to
facilitate the relationship; and (2) “[a]ny expense” regarding parenting time
should be borne by Mother because she left the state in violation of a court
order, thereby creating a significant barrier to Father’s court-ordered
parenting time. The court-appointed psychologist submitted her
psychological evaluation of Father, diagnosing him with “unspecified
schizophrenia spectrum and other psychotic disorder” and recommending
the use of psychotropic medication and individual therapy.

¶7            After holding an evidentiary hearing and reviewing the
submitted reports, the family court found, among other things, that: (1) the
children have enjoyed stability since relocating to Illinois and are thriving;
and (2) Father has not demonstrated that he can provide a stable
environment for the children because of his history of mental illness,
homelessness, and drug use. Based on the evidence presented, the court
ordered: (1) continued joint legal decision-making authority; (2) supervised
parenting time for Father, with the parties splitting the costs associated with
supervision; and (3) regular video or phone and email contact between
Father and the children. The court also denied Mother’s request for attorney
fees and costs. Father timely appealed.

                               DISCUSSION

¶8            We review a ruling on a petition to modify legal decision-
making, custody, parenting time, and child support for an abuse of
discretion. See Christopher K. v. Markaa S., 233 Ariz. 297, 300, ¶ 15 (App.
2013). We will uphold the court’s order if it is supported by substantial
evidence. Hurd v. Hurd, 223 Ariz. 48, 52, ¶ 16 (App. 2009).

¶9           Here, Father does not contest the court’s denial of his motion
for sole legal decision-making authority and physical custody of the
children. However, he raises several other challenges to the court’s order.




                                      3
                           ZIVISKI v. COLLINS
                           Decision of the Court

¶10          First, Father contends the court’s order for supervised
parenting time is improper. He argues the juvenile court ordered
supervised parenting time based solely on Mother’s allegations of abuse
and mental illness. Asserting Mother’s allegations are wholly
unsubstantiated, Father argues the order for continued supervision is
erroneous.

¶11           While the court found “[n]o credible evidence” that Father
had committed any act of domestic violence or child abuse, substantial
evidence supports the court’s finding that Father’s mental health has been
impaired, placing the children at risk while in his custody. As detailed in
his psychological evaluation, Father self-reported that he was diagnosed as
paranoid schizophrenic at age 20 and acknowledged several periods of
homelessness and drug use. The evaluation also outlined Father’s history
of mental health treatment for various conditions, including paranoia and
delusions. Moreover, based on her observations and tests, the court-
appointed psychologist opined that Father had “symptoms consistent with
a psychotic disorder” and recommended that he “participate in a
psychiatric evaluation to assess the benefits of psychotropic medication on
his current symptomatology.”

¶12           Given this evidence, the court did not abuse its discretion by
ordering supervised parenting time for Father. In making its determination,
the court expressly noted that Father had failed to comply with the
psychologist’s recommendation to seek therapeutic treatment and have a
psychiatric evaluation. The court noted that, had Father done so, the court
would have been “in a better position to determine if unsupervised
parenting was warranted and reasonable in light of Father’s past mental
health issues.”1




1      To the extent Father asserts that unspecified “mistakes” in the
psychological evaluation call into question the court’s parenting time
ruling, the record reflects only that the psychological report contained two
erroneous dates, which were corrected at Father’s request. Contrary to
Father’s contention, these two typographical errors do not undermine the
substance of the report. In addition, Father challenges the court’s recitation
of the court-appointed advisor’s opinion testimony regarding the need for
continuing supervision. As Father acknowledges, however, the appellate
record does not contain transcripts of the advisor’s testimony. We therefore
presume that the advisor’s testimony supports the court’s factual findings
and rulings. See Kohler v. Kohler, 211 Ariz. 106, 108, ¶ 8 n.1 (App. 2005).


                                      4
                           ZIVISKI v. COLLINS
                           Decision of the Court

¶13           Alternatively, Father argues that Mother should be ordered to
pay all supervisor-related fees as an “even trade” for her violation of the
juvenile court’s order not to relocate and the corresponding obstruction of
his court-ordered parenting time. But Mother’s violation of the juvenile
court’s order not to relocate is unrelated to the grounds necessitating
supervised parenting time.

¶14            Next, Father alleges that Mother was late in disclosing her
pretrial statement. Although Father asserts that he did not receive Mother’s
pretrial statement until the day of the evidentiary hearing, the record
reflects that Mother filed her statement months beforehand and sent a copy
to Father’s email address on the same date. Regardless, Father has not
identified any prejudice from the alleged late disclosure.

¶15           Father also contends he needed more time at the evidentiary
hearing to cross-examine witnesses and fully present his closing argument.
He does not identify any evidence or argument that he was precluded from
presenting, however, and in the absence of transcripts of the hearing, we
cannot ascertain any prejudice. See Kohler, 211 Ariz. at 108, ¶ 8 n.1.

¶16            Finally, Father contends the court erred by failing to award
him the costs he incurred enforcing the juvenile court’s parenting time
order. As set forth in A.R.S. § 25-414(C), court costs “incurred by the
nonviolating parent associated with the review of noncompliance with a
visitation or parenting time order shall be paid by the violating parent.” In
this case, the court found Mother in contempt for violating the juvenile
court’s order not to relocate and awarded Father the costs he had incurred
for supervised parenting time, as of that date. Although Father contends he
orally moved for another award of costs at the close of the evidentiary
hearing, no such request is recorded in the corresponding minute entry, and
no transcript of the hearing is included in the appellate record. While the
court’s ruling specifically denied Mother’s request for attorney fees and
costs, it does not reference any similar request from Father. In the absence
of a transcript reflecting such a request, Father has not established that the
superior court erred by failing to sua sponte make such an award. See
Kohler, 211 Ariz. at 108, ¶ 8 n.1.




                                      5
                    ZIVISKI v. COLLINS
                    Decision of the Court


                       CONCLUSION

¶17   For the foregoing reasons, we affirm.




                AMY M. WOOD • Clerk of the Court
                FILED: AA




                                 6